DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 have been presented for examination.
Claims 1-19 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021 has been entered.

Response to Arguments
Applicant's arguments/amendments filed 06/03/2019 regarding the rejection of the claims have been fully considered. 
Applicant argues on 11 paragraph 1 that the term “lifetime” used within the Kearns at paragraph [0072] does not refer to a long-term health degradation of the energy source device resulting from participation in the utility grid. Examiner respectfully disagrees with Applicant’s narrow interpretation on pg. 12 paragraph 1 of the “lifetime” of Kearns as being “the duration of the day” and asserts that the plain meaning of a lifetime of an energy storage device refers to the entire lifetime of the device and there is no suggestion or teaching by Kearns to give the “lifetime” anything other than its plain meaning. As recited by Applicant, Kearns [0072] "SOC feedback control for wind and ESS hybrid power system frequency regulation." IEEE Journal of emerging and selected topics in power electronics 2.1 (2013): 79-86.) which suggests controlling the state of charge around a middle point of 50% to prevent fast deterioration of the battery (pg. 80 col. 1)  and that avoiding drastic changes in the SoC is good for extending the life of the battery and mitigating its deterioration (pg. 83 col. 2). Therefore, Examiner asserts that Kearns teaching of using the optimization engine to improve the lifetime of the energy source and thus reduce the operating costs corresponds to the broadest reasonable interpretation of “the cost including a cost of health degradation of the energy storage device.”
Applicant’s arguments, see pg. 13 paragraph 2, with respect to the rejections of claims 14 and 3 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kearns, Vagropoulos and Dang et al.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 103 as being obvious over Kearns et al. (US 20140070756), hereinafter Kearns, in view of Vagropoulos et al. ("Optimal bidding strategy for electric vehicle aggregators in electricity markets." IEEE Transactions on power systems 28.4 (2013): 4031-4041.), hereinafter Vagropoulos.
Regarding claim 1, Kearns teaches a method of controlling a frequency regulation system controller of a participant in a utility grid frequency regulation program ([0003] “method and an apparatus for controlling fluctuations in power and amount of power used at an electric load location and/or on an electrical grid”), the method comprising:
providing historical frequency regulation data of a participant in a utility grid frequency regulation program ([0076] “The optimization engine 1031 may exist in the cloud 104A, as shown in FIG. 3, or alternatively at an electric load location 104, and builds the optimal operating instructions for one or more of the distributed energy storage systems 103 by running simulations using multiple categories of data, which may include: … load prediction taken from historical patterns for the specific site and similar sites, which may be received from one or more external data sources.”);
In step 1302, the simulation engine 1035 collects the current operating conditions of the distributed energy storage system 103 associated with the electric load location 104 of interest… Such data related to the distributed energy storage system 103 may include current energy capacity, current state-of-charge, efficiency rating, total energy capacity, charge/discharge limits, etc.”);
simulating a plurality of frequency regulation operations by the energy storage device, each simulated frequency regulation operation including simulating operation of the frequency regulation system ([0077] “The simulation farm 601 may be located in a data center external to the distributed energy storage systems 103 and, as shown, may be configured with a plurality of system simulators 602 to run multiple simulations using the various categories of data listed above as input variables. Each simulation can then produce operating parameters and storage system results (e.g., optimized runtime parameters 401, demand set-point curves 301 and battery state-of-charge profiles 302) for a particular distributed energy storage system 103”) using an upper state of charge threshold for the energy storage device and a lower state of charge threshold for the energy storage device ([0074] “These operating parameters include a statistically generated and tiered expected state-of-charge of the battery or batteries in the distributed energy storage system 103 (e.g., the battery state-of-charge profiles 302 in FIGS. 4 and 5) as well as a set of set points at which to maintain the electric power demand at the load site to enable the forecasted economic return (e.g., the time-based demand set-point curves 301 in FIGS. 4 and 5). Examples of the battery state-of-charge profiles 302 and their uses are further discussed below in conjunction with FIGS. 10-14 and 15A-15C” And [0078] “The battery state-of-charge profile 302 provides a set of zones that the set-point controller 204 will act on if the current state-of-charge moves out of the safe zone.” Examiner notes the zone corresponds to an upper state and lower state threshold) to obtain a cost of using the frequency regulation system associated with the upper and lower state of charge thresholds ([0014] “optimization engine is configured to receive one or more external inputs and create a set of operating parameters based on the one or more external inputs.” And [0051] “employing a control system that is based on predictive data can reduce total energy cost to the customer and/or to help make the wider electric grid cleaner.” And [0072] “reduce the operating costs of distributed energy storage system 103”), the cost the cost including a cost of health degradation of the energy storage device ([0072] “Since the energy storage devices, such as the energy source 224, can be expensive and have a finite lifetime that is affected by amount of use, the system controller 210 can be used to further improve the lifetime of the energy source 224 and thus reduce the operating costs of distributed energy storage system 103 … unexpected event information is sent back to the optimization engine 1031, where an updated set of instructions is created for the storage system, which may include a higher set-point later in the day so the energy source 224's state-of-charge is not depleted”);
implementing, via computer system configured to receive information from the energy storage device and the utility grid frequency regulation system ([0077] “FIG. 6 illustrates an overview of a communication process between an optimization engine 1031, a simulator farm 601, and a distributed energy storage system 103, according to an embodiment of the invention. The simulation farm 601 may be located in a data center external to the distributed energy storage systems 103 and, as shown, may be configured with a plurality of system simulators 602 to run multiple simulations using the various categories of data listed above as input variables.”), the upper and lower state of charge thresholds of the simulated frequency regulation operation ([0078] “After completing a simulation to compute the optimal power control strategy for a distributed energy storage system 103, the optimization engine 1031 then packages and passes down an array of time-based demand set-point curves 301, battery state-of-charge profiles 302, and optimized runtime parameters 401 to the set-point controller 204 of the distributed energy storage system 103, which then acts upon them… The system controller 210 uses this information so that the power control strategy can be adjusted if the battery state-of-charge moves outside a predetermined safe state-of-charge level, due to unpredicted changes in the load at the electric load location 104.”) having the lowest cost of participating in the utility grid frequency regulation program ([0051] “employing a control system that is based on predictive data can reduce total energy cost to the customer and/or to help make the wider electric grid cleaner. Therefore, energy storage systems that can predict the occurrence of peak demand events allow the energy storage system to better manage the state-of-charge of the energy storage medium in the energy source 224, and maximize the amount of time that the energy storage components are available to be used to reduce demand spikes during a day, and especially demand spikes during times of high cost and high-demand on the grid”).
Kearns does not appear to explicitly disclose the utility grid frequency regulation program having a reserve option corresponding to the participant, the reserve option including an amount of permissible variation by the participant in participating in the frequency regulation program; wherein the cost includes a value of using the reserve option; and having the lowest cost of participating in the utility grid frequency regulation program.
uninstructed deviation between real-time energy consumption and day-ahead energy bid.” And pg. 3 col. 2 “Loads providing regulation service (e.g. Aggregated EV charging) are allowed to revise their energy demand quantities one hour prior to the dispatch hour. However, when they do so, they are subject to energy imbalance payments (the deviation of RT from DA quantity is settled at the RT energy price) and possible imbalance penalties (whenever the deviation exceeds a threshold).” Examiner notes that the uninstructed deviation corresponds to the reserve option.); wherein the cost includes a value of using the reserve option (pg. 2 col. 1 “Penalty for up uninstructed energy deviation higher” and “Penalty for down uninstructed energy deviation” And pg. 4 col. 1 “owing to the energy limitation imposed by the desired EV battery SOC at departure, instructed energy deviations during a dispatch period may lead to uninstructed energy deviations in other dispatch periods. The latter are subject to deviation penalties.” And pg. 5 col. 2 “Through constraints (10)-(16) the optimum participation of the Aggregator in both the energy and the regulation markets is achieved while satisfying the EV owners’ target battery levels at departure, without unnecessarily constraining his bids. The arbitrage between RT and DA markets is exercised through the selection of the uninstructed deviations. It ,UtωΔΕ.” And pg. 7 col. 1 “Four cases of smart charging and four cases of simultaneous participation in energy and regulation markets are examined: (a) all uninstructed deviations are penalized at 150 $/MWh, (b) uninstructed deviations higher than 20% are penalized at 150 $/MWh, (c) uninstructed deviations higher than 20% are penalized at PJM balancing operating reserve (BOR) deviation charge of 2.9832 $/MWh [30] and (d) deviations are not penalized”); and having the lowest cost of participating in the utility grid frequency regulation program (pg. 5 col. 1 “The aggregator objective (1) is the minimization of the cost of energy purchased both DA and RT (assuming two settlement system) minus the revenue from regulation market participation.” And pg. 9 col. 1 “Table IV demonstrates that EV charging costs turn into net profits when the Aggregator participates in the regulation market. The Aggregator net profits from his participation in the energy and regulation markets decrease when the non-instructed energy deviations are highly penalized.”).
Kearns and Vagropoulos are analogous art because they are from the same field of endeavor of energy grid simulation.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grid participation method disclosed by Kearns with the reserve option, cost and optimization disclosed by Vagropoulos.
 One of ordinary skill in the art would have been motivated to make this modification in order to determine an optimal bidding strategy for participating in the energy market including treatment of uninstructed deviations (Vagropoulos pg. 3 col. 1).

Regarding claim 2, the references teach the method of claim 1. Kearns does not appear to explicitly teach determining the reserve value available to the participant when participating in the utility grid frequency regulation program.
However Vagropoulos further teaches determining the reserve value available to the participant when participating in the utility grid frequency regulation program (pg. 4 col. 2 “The problem of the optimal bidding strategy of an EV aggregator in the day-ahead energy and regulation markets is formulated as a two-stage stochastic linear programming problem (SLP) as follows: [Equations 1-20]” And pg. 5 col. 1 “The aggregator objective (1) is the minimization of the cost of energy purchased both DA and RT (assuming two settlement system) minus the revenue from regulation market participation.” And pg. 7 col. 1 “Four cases of smart charging and four cases of simultaneous participation in energy and regulation markets are examined: (a) all uninstructed deviations are penalized at 150 $/MWh, (b) uninstructed deviations higher than 20% are penalized at 150 $/MWh, (c) uninstructed deviations higher than 20% are penalized at PJM balancing operating reserve (BOR) deviation charge of 2.9832 $/MWh [30] and (d) deviations are not penalized.”).


Regarding claim 5, the references teach the method of claim 1. Kearns does not appear to teach wherein the cost of using the frequency regulation system of each simulated frequency regulation operation includes a cost of non-compliance with a frequency regulation command from a utility grid operator.
However Vagropoulos further teaches wherein the cost of using the frequency regulation system of each simulated frequency regulation operation includes a cost of non-compliance with a frequency regulation command from a utility grid operator (pg. 3 col. 2 “the participant must follow automatic AGC control signals by the SO EMS within the regulation range assigned by the SO. Otherwise he is subject to non-compliance penalties”).

Regarding claim 6, the references teach the method of claim 1. Kearns further teaches wherein implementing the upper and lower state of charge thresholds comprises physically In some embodiments, these operating parameters may includes a matrix of synchronized battery and demand set-point data, including "default," "optimized," and "current" curve sets. The simplified default curve set is calculated at system installation and initial setup of system controller 210.”).

Regarding claim 7, the references teach the method of claim 1. Kearns further teaches wherein the historical frequency regulation data comprises frequency regulation commands from a utility grid operator or frequency regulation program operator ([0076] “The optimization engine 1031 may exist in the cloud 104A, as shown in FIG. 3, or alternatively at an electric load location 104, and builds the optimal operating instructions for one or more of the distributed energy storage systems 103 by running simulations using multiple categories of data, which may include: … load prediction taken from historical patterns for the specific site and similar sites, which may be received from one or more external data sources.” Also see [0175] “a grid operator could provide a signal to the operations center 109 and/or the distributed energy storage systems 103 that provides information as to when and in what direction and magnitude that the frequency response is needed.”).

Claims 3, 8-10, 12-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being obvious over Kearns in view of Vagropoulos and in further view of Dang et al. ("SOC feedback control for wind and ESS hybrid power system frequency regulation." IEEE Journal of emerging and selected topics in power electronics 2.1 (2013): 79-86), hereinafter Dang.
Regarding claim 3, Kearns in combination with Vagropoulos teaches the method of claim 1. Kearns further teaches assigning the upper state of charge threshold to the energy storage device and assigning the lower state of charge threshold to the energy storage device, wherein each of the simulated frequency regulation operations have different upper and lower state of charge thresholds ([0139] “In step 1307, the simulation engine 1035 checks the validity of the optimized solution by checking whether or not the state-of-charge of the distributed energy storage system 103 is reduced below a desired minimum or other threshold value during the simulation in step 1306. If the state-of-charge remains greater than the minimum threshold value throughout the simulation, process sequence 1300 proceeds to step 1308. If the state-of-charge drops below the minimum threshold value during the simulation, the process sequence 1300 proceeds to step 1309. Thus, in step 1307, proper operation of the new solution is confirmed prior to being distributed to the distributed energy storage system 103.”); simulating charging and discharging the energy storage device in response to the historical frequency regulation data ([0077] “The simulation farm 601 may be located in a data center external to the distributed energy storage systems 103 and, as shown, may be configured with a plurality of system simulators 602 to run multiple simulations using the various categories of data listed above as input variables. Each simulation can then produce operating parameters and storage system results (e.g., optimized runtime parameters 401, demand set-point curves 301 and battery state-of-charge profiles 302) for a particular distributed energy storage system 103, including energy use predictions that are used by the semi-autonomous control system of each distributed energy storage system 103.” And [0140] “In step 1308, the simulation engine 1035 outputs the solution result to the solution engine 1036 for generating a solution for the distributed energy storage system 103. The solution result may include default, optimized, and current simulation results.”); and calculating the cost of participating in the simulated frequency regulation operation ([0101] “The information created in the processing sequence 1000 may include optimized runtime parameters 401, demand set-point curves 301, and battery state-of-charge profiles 302. This information may be used by the system controller 210 disposed in the one or more distributed energy storage systems 103 to both reduce total energy cost to the customer and to help the make the wider electric grid cleaner and more efficient by reducing overall peak power demand.”).
Kearns does not appear to explicitly teach the cost being dependent upon the use of the reserve value.
However Vagropoulos further teaches the cost being dependent upon the use of the reserve value (pg. 2 col. 1 “Penalty for up uninstructed energy deviation higher” and “Penalty for down uninstructed energy deviation” And pg. 4 col. 1 “owing to the energy limitation imposed by the desired EV battery SOC at departure, instructed energy deviations during a dispatch period may lead to uninstructed energy deviations in other dispatch periods. The latter are subject to deviation penalties.” And pg. 5 col. 2 “Through constraints (10)-(16) the optimum participation of the Aggregator in both the energy and the regulation markets is achieved while satisfying the EV owners’ target battery levels at departure, without unnecessarily constraining his bids. The arbitrage between RT and DA markets is exercised through the selection of the uninstructed deviations. It ,UtωΔΕ.” And pg. 7 col. 1 “Four cases of smart charging and four cases of simultaneous participation in energy and regulation markets are examined: (a) all uninstructed deviations are penalized at 150 $/MWh, (b) uninstructed deviations higher than 20% are penalized at 150 $/MWh, (c) uninstructed deviations higher than 20% are penalized at PJM balancing operating reserve (BOR) deviation charge of 2.9832 $/MWh [30] and (d) deviations are not penalized”).
Kearns in combination with Vagropoulos does not appear to explicitly disclose wherein a reserve value of the frequency regulation system is used only when the state of charge of the energy storage device is below the lower state of charge threshold or above the upper state of charge threshold.
However, Dang teaches a penalty function associated with a state of charge and taking actions when the state of charge exceeds thresholds (pg. 82 col. 2 “A penalty function similar to that of the HEV EMS is introduced into the SoC feedback control loop, which keeps the SoC around 50%. When the SoC goes beyond 40% or 60%, the hydraulic system adjusts the pitch angle of the WT, as regulated by the WT pitch control scheme. When the SoC goes beyond 30% or 70%, the speed governor of the synchronous generator responds to the grid frequency deviation and brings the SoC back to 50%.”).
Kearns, Vagropoulos and Dang are analogous art because they are from the same field of endeavor of energy grid simulation.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grid participation method where the state of charge can exceed thresholds disclosed by Kearns in combination with use of a reserve option to make unscheduled deviations and paying a penalty of Vagropoulos with a penalty function for exceeding state of charge thresholds disclosed by Dang. In other words, it would be obvious to one of ordinary skill in the art to make an unscheduled deviation as taught by Vagropoulos when 
 One of ordinary skill in the art would have been motivated to make this modification in order to keep the battery at an optimum operating point with consideration to the lifetime and deterioration aspects (Dang pg. 82 col. 1) and avoiding drastic changes in the SoC which is good for extending the life of the battery and mitigating deterioration (Dang pg. 82 col. 2).

Regarding claim 8, the references teach a computing device configured for controlling a frequency regulation system controller of a participant in a utility grid frequency regulation program, the computing device comprising: a processor; memory in electronic communication with the processor, wherein the memory stores computer executable instructions that, when executed by the processor, cause the processor to perform the steps of (Kearns [0017] “Embodiments of the invention may further provide a computer readable medium configured to store instructions executable by a processor of a host device, the instructions when executed by the processor causing the processor to generate control parameters based on a simulation” And [0052].):
providing historical frequency regulation data of a participant in a utility grid frequency regulation program ([0076] “The optimization engine 1031 may exist in the cloud 104A, as shown in FIG. 3, or alternatively at an electric load location 104, and builds the optimal operating instructions for one or more of the distributed energy storage systems 103 by running simulations using multiple categories of data, which may include: … load prediction taken from historical patterns for the specific site and similar sites, which may be received from one or more external data sources.”);
In step 1302, the simulation engine 1035 collects the current operating conditions of the distributed energy storage system 103 associated with the electric load location 104 of interest… Such data related to the distributed energy storage system 103 may include current energy capacity, current state-of-charge, efficiency rating, total energy capacity, charge/discharge limits, etc.”) ;
simulating a plurality of frequency regulation operations by the energy storage device ([0077] “Each simulation can then produce operating parameters and storage system results (e.g., optimized runtime parameters 401, demand set-point curves 301 and battery state-of-charge profiles 302) for a particular distributed energy storage system 103”), each simulated frequency regulation operation including:
simulating operation of the frequency regulation system using an upper state of charge threshold for the energy storage device and a lower state of charge threshold for the energy storage device ([0077] “The simulation farm 601 may be located in a data center external to the distributed energy storage systems 103 and, as shown, may be configured with a plurality of system simulators 602 to run multiple simulations using the various categories of data listed above as input variables. Each simulation can then produce operating parameters and storage system results (e.g., optimized runtime parameters 401, demand set-point curves 301 and battery state-of-charge profiles 302) for a particular distributed energy storage system 103” And [0074] “These operating parameters include a statistically generated and tiered expected state-of-charge of the battery or batteries in the distributed energy storage system 103 (e.g., the battery state-of-charge profiles 302 in FIGS. 4 and 5) as well as a set of set points at which to maintain the electric power demand at the load site to enable the forecasted economic return (e.g., the time-based demand set-point curves 301 in FIGS. 4 and 5). Examples of the battery state-of-charge profiles 302 and their uses are further discussed below in conjunction with FIGS. 10-14 and 15A-15C” And [0078] “The battery state-of-charge profile 302 provides a set of zones that the set-point controller 204 will act on if the current state-of-charge moves out of the safe zone.” Examiner notes the zone corresponds to an upper state and lower state threshold) to obtain a cost of using the frequency regulation system associated with the upper and lower state of charge thresholds ([0014] “optimization engine is configured to receive one or more external inputs and create a set of operating parameters based on the one or more external inputs.” And [0051] “employing a control system that is based on predictive data can reduce total energy cost to the customer and/or to help make the wider electric grid cleaner.” And [0072] “reduce the operating costs of distributed energy storage system 103”), the cost including a cost of health degradation of the energy storage device ([0072] “Since the energy storage devices, such as the energy source 224, can be expensive and have a finite lifetime that is affected by amount of use, the system controller 210 can be used to further improve the lifetime of the energy source 224 and thus reduce the operating costs of distributed energy storage system 103 … unexpected event information is sent back to the optimization engine 1031, where an updated set of instructions is created for the storage system, which may include a higher set-point later in the day so the energy source 224's state-of-charge is not depleted”); and
implementing, via a computer system configured to receive information from the energy storage device and the utility grid frequency regulation system ([0077] “FIG. 6 illustrates an overview of a communication process between an optimization engine 1031, a simulator farm 601, and a distributed energy storage system 103, according to an embodiment of the invention. The simulation farm 601 may be located in a data center external to the distributed energy storage systems 103 and, as shown, may be configured with a plurality of system simulators 602 to run multiple simulations using the various categories of data listed above as input variables.”), the upper and lower state of charge thresholds of the simulated frequency regulation operation ([0078] “After completing a simulation to compute the optimal power control strategy for a distributed energy storage system 103, the optimization engine 1031 then packages and passes down an array of time-based demand set-point curves 301, battery state-of-charge profiles 302, and optimized runtime parameters 401 to the set-point controller 204 of the distributed energy storage system 103, which then acts upon them… The system controller 210 uses this information so that the power control strategy can be adjusted if the battery state-of-charge moves outside a predetermined safe state-of-charge level, due to unpredicted changes in the load at the electric load location 104.”) having the lowest cost of participating in the utility grid frequency regulation program ([0051] “employing a control system that is based on predictive data can reduce total energy cost to the customer and/or to help make the wider electric grid cleaner. Therefore, energy storage systems that can predict the occurrence of peak demand events allow the energy storage system to better manage the state-of-charge of the energy storage medium in the energy source 224, and maximize the amount of time that the energy storage components are available to be used to reduce demand spikes during a day, and especially demand spikes during times of high cost and high-demand on the grid”).

However, Vagropoulos teaches wherein a reserve value of the participant is used in the simulation, wherein the reserve value comprises a flexible capacity of the frequency regulation system ((pg. 1 col. 2 “uninstructed deviation between real-time energy consumption and day-ahead energy bid.” And pg. 3 col. 2 “Loads providing regulation service (e.g. Aggregated EV charging) are allowed to revise their energy demand quantities one hour prior to the dispatch hour. However, when they do so, they are subject to energy imbalance payments (the deviation of RT from DA quantity is settled at the RT energy price) and possible imbalance penalties (whenever the deviation exceeds a threshold).” Examiner notes that the uninstructed deviation corresponds to flexible capacity. Also see pg. 5 col. 1 “The aggregator objective (1) is the minimization of the cost of energy purchased both DA and RT (assuming two settlement system) minus the revenue from regulation market participation.” And pg. 9 col. 1 “Table IV demonstrates that EV charging costs turn into net profits when the Aggregator participates in the regulation market. The Aggregator net profits from his participation in the energy and regulation markets decrease when the non-instructed energy deviations are highly penalized.”).
Kearns and Vagropoulos are analogous art because they are from the same field of endeavor of energy grid simulation.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grid participation method disclosed by Kearns with the reserve option disclosed by Vagropoulos.

Kearns in combination with Vagropoulos does not appear to explicitly disclose wherein a reserve value of the participant is used in the simulation when the state of charge of the energy storage device is below the lower state of charge threshold.
However, Dang teaches a penalty function associated with a state of charge and taking actions when the state of charge exceeds thresholds (pg. 82 col. 2 “A penalty function similar to that of the HEV EMS is introduced into the SoC feedback control loop, which keeps the SoC around 50%. When the SoC goes beyond 40% or 60%, the hydraulic system adjusts the pitch angle of the WT, as regulated by the WT pitch control scheme. When the SoC goes beyond 30% or 70%, the speed governor of the synchronous generator responds to the grid frequency deviation and brings the SoC back to 50%.”).
Kearns, Vagropoulos and Dang are analogous art because they are from the same field of endeavor of energy grid simulation.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grid participation method where the state of charge can exceed thresholds disclosed by Kearns in combination with use of a reserve option to make unscheduled deviations and paying a penalty of Vagropoulos with a penalty function for exceeding state of charge thresholds disclosed by Dang. In other words, it would be obvious to one of ordinary skill in the art to make an unscheduled deviation as taught by Vagropoulos when the state of charge falls below the threshold as taught by Dang in order to bring the SoC back to a desired operating point.


Regarding claim 9, the references teach the computing device of claim 8, wherein the instructions further comprise determining a reserve value available to the participant when participating in the utility grid frequency regulation program (see rejection claim 2).

Regarding claim 10, the references teach the computing device of claim 8, wherein each
simulated frequency regulation operation comprises: assigning the upper state of charge threshold to the energy storage device and assigning the lower state of charge threshold to the energy storage device, wherein each of the simulated frequency regulation operations have different upper and lower state of charge thresholds; simulating charging and discharging the energy storage device in response to the historical frequency regulation data, wherein the reserve value of the frequency regulation system is used only when the state of charge of the energy storage device is below the lower state of charge threshold or above the upper state of charge threshold; calculating the cost of participating in the simulated frequency regulation operation, the cost being dependent upon the use of the reserve value (see rejection claim 3).

Regarding claim 12, the references teach the computing device of claim 8, wherein the cost of using the frequency regulation system of each simulated frequency regulation operation see rejection claim 5).

Regarding claim 13, the references teach the computing device of claim 8, wherein the historical frequency regulation data comprises frequency regulation commands from a utility grid operator or frequency regulation program operator (see rejection claim 7).

Regarding claim 14, the references teach a non-transitory computer-readable storage medium storing computer executable instructions that, when executed by a processor, cause the processor to perform the steps of (Kearns [0017] “Embodiments of the invention may further provide a computer readable medium configured to store instructions executable by a processor of a host device, the instructions when executed by the processor causing the processor to generate control parameters based on a simulation” And [0052].):
providing historical frequency regulation data of a participant in a utility grid frequency regulation program ([0076] “The optimization engine 1031 may exist in the cloud 104A, as shown in FIG. 3, or alternatively at an electric load location 104, and builds the optimal operating instructions for one or more of the distributed energy storage systems 103 by running simulations using multiple categories of data, which may include: … load prediction taken from historical patterns for the specific site and similar sites, which may be received from one or more external data sources.”);
providing energy storage device specifications of an energy storage device connected to a frequency regulation system, the energy storage device specifications comprising an energy storage capacity and a state of charge (Fig. 13 and [0133] “In step 1302, the simulation engine 1035 collects the current operating conditions of the distributed energy storage system 103 associated with the electric load location 104 of interest… Such data related to the distributed energy storage system 103 may include current energy capacity, current state-of-charge, efficiency rating, total energy capacity, charge/discharge limits, etc.”) ;
simulating a plurality of frequency regulation operations by the energy storage device, each simulated frequency regulation operation including simulating operation of the frequency regulation system ([0077] “The simulation farm 601 may be located in a data center external to the distributed energy storage systems 103 and, as shown, may be configured with a plurality of system simulators 602 to run multiple simulations using the various categories of data listed above as input variables. Each simulation can then produce operating parameters and storage system results (e.g., optimized runtime parameters 401, demand set-point curves 301 and battery state-of-charge profiles 302) for a particular distributed energy storage system 103”) using an upper state of charge threshold for the energy storage device and a lower state of charge threshold for the energy storage device ([0074] “These operating parameters include a statistically generated and tiered expected state-of-charge of the battery or batteries in the distributed energy storage system 103 (e.g., the battery state-of-charge profiles 302 in FIGS. 4 and 5) as well as a set of set points at which to maintain the electric power demand at the load site to enable the forecasted economic return (e.g., the time-based demand set-point curves 301 in FIGS. 4 and 5). Examples of the battery state-of-charge profiles 302 and their uses are further discussed below in conjunction with FIGS. 10-14 and 15A-15C” And [0078] “The battery state-of-charge profile 302 provides a set of zones that the set-point controller 204 will act on if the current state-of-charge moves out of the safe zone.” Examiner notes the zone corresponds to an upper optimization engine is configured to receive one or more external inputs and create a set of operating parameters based on the one or more external inputs.” And [0051] “employing a control system that is based on predictive data can reduce total energy cost to the customer and/or to help make the wider electric grid cleaner.” And [0072] “reduce the operating costs of distributed energy storage system 103”), the cost the cost including a cost of health degradation of the energy storage device ([0072] “Since the energy storage devices, such as the energy source 224, can be expensive and have a finite lifetime that is affected by amount of use, the system controller 210 can be used to further improve the lifetime of the energy source 224 and thus reduce the operating costs of distributed energy storage system 103 … unexpected event information is sent back to the optimization engine 1031, where an updated set of instructions is created for the storage system, which may include a higher set-point later in the day so the energy source 224's state-of-charge is not depleted”); and
implementing, via a computer system configured to receive information from the energy storage device and the utility grid frequency regulation system ([0077] “FIG. 6 illustrates an overview of a communication process between an optimization engine 1031, a simulator farm 601, and a distributed energy storage system 103, according to an embodiment of the invention. The simulation farm 601 may be located in a data center external to the distributed energy storage systems 103 and, as shown, may be configured with a plurality of system simulators 602 to run multiple simulations using the various categories of data listed above as input variables.”), the upper and lower state of charge thresholds of the simulated frequency regulation operation ([0078] “After completing a simulation to compute the optimal power control strategy for a distributed energy storage system 103, the optimization engine 1031 then packages and passes down an array of time-based demand set-point curves 301, battery state-of-charge profiles 302, and optimized runtime parameters 401 to the set-point controller 204 of the distributed energy storage system 103, which then acts upon them… The system controller 210 uses this information so that the power control strategy can be adjusted if the battery state-of-charge moves outside a predetermined safe state-of-charge level, due to unpredicted changes in the load at the electric load location 104.”) having the lowest cost of participating in the utility grid frequency regulation program ([0051] “employing a control system that is based on predictive data can reduce total energy cost to the customer and/or to help make the wider electric grid cleaner. Therefore, energy storage systems that can predict the occurrence of peak demand events allow the energy storage system to better manage the state-of-charge of the energy storage medium in the energy source 224, and maximize the amount of time that the energy storage components are available to be used to reduce demand spikes during a day, and especially demand spikes during times of high cost and high-demand on the grid”).
Kearns does not appear to explicitly disclose wherein a reserve value of the participant is used in the simulation.
However, Vagropoulos teaches wherein a reserve value of the participant is used in the simulation (pg. 1 col. 2 “uninstructed deviation between real-time energy consumption and day-ahead energy bid.” And pg. 3 col. 2 “Loads providing regulation service (e.g. Aggregated EV charging) are allowed to revise their energy demand quantities one hour prior to the dispatch hour. However, when they do so, they are subject to energy imbalance payments (the deviation of RT from DA quantity is settled at the RT energy price) and possible imbalance penalties (whenever the deviation exceeds a threshold).” Examiner notes that the uninstructed deviation corresponds to a reserve value of the participant. Also see pg. 5 col. 1 “The aggregator objective (1) is the minimization of the cost of energy purchased both DA and RT (assuming two settlement system) minus the revenue from regulation market participation.” And pg. 9 col. 1 “Table IV demonstrates that EV charging costs turn into net profits when the Aggregator participates in the regulation market. The Aggregator net profits from his participation in the energy and regulation markets decrease when the non-instructed energy deviations are highly penalized.”).
Kearns and Vagropoulos are analogous art because they are from the same field of endeavor of energy grid simulation.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grid participation method disclosed by Kearns with the reserve option disclosed by Vagropoulos.
 One of ordinary skill in the art would have been motivated to make this modification in order to determine an optimal bidding strategy for participating in the energy market including treatment of uninstructed deviations (Vagropoulos pg. 3 col. 1).
Kearns in combination with Vagropoulos does not appear to explicitly disclose wherein a reserve value of the participant is used in the simulation when the state of charge of the energy storage device is above the upper state of charge threshold.
However, Dang teaches a penalty function associated with a state of charge and taking actions when the state of charge exceeds thresholds (pg. 82 col. 2 “A penalty function similar to that of the HEV EMS is introduced into the SoC feedback control loop, which keeps the SoC around 50%. When the SoC goes beyond 40% or 60%, the hydraulic system adjusts the pitch angle of the WT, as regulated by the WT pitch control scheme. When the SoC goes beyond 30% or 70%, the speed governor of the synchronous generator responds to the grid frequency deviation and brings the SoC back to 50%.”).
Kearns, Vagropoulos and Dang are analogous art because they are from the same field of endeavor of energy grid simulation.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grid participation method where the state of charge can exceed thresholds disclosed by Kearns in combination with use of a reserve option to make unscheduled deviations and paying a penalty of Vagropoulos with a penalty function for exceeding state of charge thresholds disclosed by Dang. In other words, it would be obvious to one of ordinary skill in the art to make an unscheduled deviation as taught by Vagropoulos when the state of charge goes above the threshold as taught by Dang in order to bring the SoC back to a desired operating point.
 One of ordinary skill in the art would have been motivated to make this modification in order to keep the battery at an optimum operating point with consideration to the lifetime and deterioration aspects (Dang pg. 82 col. 1) and avoiding drastic changes in the SoC which is good for extending the life of the battery and mitigating deterioration (Dang pg. 82 col. 2).


Regarding claim 15, the references teach the non-transitory computer-readable storage medium of claim 14, wherein the instructions further comprise determining a reserve value available to the participant when participating in the utility grid frequency regulation program (see rejection claim 2).

Regarding claim 16, the references teach the non-transitory computer-readable storage medium of claim 14, wherein each simulated frequency regulation operation comprises: assigning the upper state of charge threshold to the energy storage device and assigning the lower state of charge threshold to the energy storage device, wherein each of the simulated frequency regulation operations have different upper and lower state of charge thresholds; simulating charging and discharging the energy storage device in response to the historical frequency regulation data, wherein the reserve value of the frequency regulation system is used only when the state of charge of the energy storage device is below the lower state of charge threshold or above the upper state of charge threshold; calculating the cost of participating m the simulated frequency regulation operation, the cost being dependent upon the use of the reserve value (see rejection claim 3).

Regarding claim 18, the references teach the non-transitory computer-readable storage medium of claim 14, wherein the cost of using the frequency regulation system of each simulated frequency regulation operation includes a cost of non-compliance with a frequency regulation command from a utility grid operator (see rejection claim 5).

Regarding claim 19, the references teach the non-transitory computer-readable storage medium of claim 14, wherein the historical frequency regulation data comprises frequency regulation commands from a utility grid operator or frequency regulation program operator (see rejection claim 7).

IEEE Transactions on Sustainable Energy 3.3 (2012): 545-556.), hereinafter Hussein.
Regarding claim 4, Kearns in combination with Vagropoulos teaches the method of claim 1.
Kearns in combination with Vagropoulos does not appear to explicitly disclose wherein the cost of health degradation of the energy storage device includes a degradation of the energy storage capacity over time.
However, Hussein teaches cost of health degradation of the energy storage device includes a degradation of the energy storage capacity over time (pg. 545 col. 1 “state-of-health (SOH)—an indication of the battery current condition compared to its new condition in real-time;” and pg. 550 col. 2 “The estimation of the battery SOH is important to predict the charge storage and power delivery capabilities of the battery through its lifetime and to predict the remaining service life. Generally, the estimation of the SOH is achieved by estimating two parameters of the battery, namely, its internal resistance and discharge capacity. The reduced battery power capability (power fade) and discharge capacity (capacity fade) with repeated charge and discharge cycles are results of battery plates’ and active materials degradation.” And “The capacity and the internal resistance of the battery can be estimated and consequently the SOH is determined.” And pg. 553 col. 2 “To find an expression for Rmin, the charging cost as well as the battery total capacity or SOH must be considered”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy storage device lifetime disclosed by Kearns in combination with Vagropoulos with the disclosed by energy storage device state of health disclosed by Hussein.
 One of ordinary skill in the art would have been motivated to make this modification in order to make economic-based decision after the expected return is calculated (pg. 553 col. 1).

Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being obvious over Kearns in view of Vagropoulos and Dang in further view of Hussein et al. ("Distributed battery micro-storage systems design and operation in a deregulated electricity market." IEEE Transactions on Sustainable Energy 3.3 (2012): 545-556.), hereinafter Hussein.
Regarding claim 11, Kearns in combination with Vagropoulos and Dang teaches the computing device of claim 8.
Kearns in combination with Vagropoulos and Dang does not appear to explicitly disclose wherein the cost of health degradation of the energy storage device includes a degradation of the energy storage capacity over time.
However, Hussein teaches cost of health degradation of the energy storage device includes a degradation of the energy storage capacity over time (pg. 545 col. 1 “state-of-health (SOH)—an indication of the battery current condition compared to its new condition in real-time;” and pg. 550 col. 2 “The estimation of the battery SOH is important to predict the charge storage and power delivery capabilities of the battery through its lifetime and to predict the remaining service life. Generally, the estimation of the SOH is achieved by estimating two parameters of the battery, namely, its internal resistance and discharge capacity. The reduced battery power capability (power fade) and discharge capacity (capacity fade) with repeated charge and discharge cycles are results of battery plates’ and active materials degradation.” And “The capacity and the internal resistance of the battery can be estimated and consequently the SOH is determined.” And pg. 553 col. 2 “To find an expression for Rmin, the charging cost as well as the battery total capacity or SOH must be considered”).
Kearns, Vagropoulos, Dang and Hussein are analogous art because they are from the same field of endeavor of energy grid management.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy storage device lifetime disclosed by Kearns in combination with Vagropoulos and Dang with the disclosed by energy storage device state of health disclosed by Hussein.
 One of ordinary skill in the art would have been motivated to make this modification in order to make economic-based decision after the expected return is calculated (pg. 553 col. 1).

Regarding claim 17, the references teach the non-transitory computer-readable storage medium of claim 14, wherein the cost of health degradation of the energy storage device includes a degradation of a maximum capacity of the energy storage device over time (see rejection claim 11).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.E.J./Examiner, Art Unit 2128    

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128